Title: From George Washington to James Warren, 23 July 1775
From: Washington, George
To: Warren, James



Sir
Cambridge Camp July 23rd 1775

I have had an Application made to me this day by the Several Captains of Colo. Phinneys Regiment from Casco Bay. They represent that their Men Enlisted & have marched down upon a Promise that they should receive 40/ Advance & Billeting Money at 8d. ⅌ Day—that under this Expectation they left their Familys destitute & have detaind the Teamsters to carry back their Money—They have met with some Disappointments arising from the Situation of the Assembly which has raised an unhappy Spirit in the Regiment & requires immediate Attention—You will therefore please to lay the Matter before the General Court with my Request that proper Steps may be taken to Satisfy them; as I have engaged that upon their passing Muster, they shall receive the usual & legal Allowance. I have the Honor to be Sir Your very Humble Servt
